DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. In view of the amendment to the claims, and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-2 and 4-13 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of  forwarding and transmitting information to different destination (see Horie ‘775). However, The prior art of record fails render obvious independent claims, because the prior art of record fails to teach or suggest an image scanning apparatus (or method)  to store candidate information regarding multiple destination candidates to which image data generated by the scanning device can be transmitted and assignment information used to assign a destination of the image data, the assignment information either designating one of the multiple destination candidates or designating none of the multiple destination candidates,  receive, from a terminal device via the communication device, an assignment request requesting to assign one of the multiple destination candidates as a destination to which the image data is to be transmitted, check whether assignment information designates none of the multiple destination candidates when the assignment request is received, and

change a state of the assignment information such that one of the multiple destination candidates is designated as the destination of the image data when it is confirmed that the assignment information is in a state of designating none of the multiple destination candidates, as recited by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

August 09, 2022